                         UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA

JIHAD AL-HAKIM PURDY,

               Plaintiff,                    No. 2:17-cv-2518 TLN CKD P
       vs.

ROBERT W. FOX, et al.,

               Defendants.                   ORDER & WRIT OF HABEAS CORPUS
                                     /       AD TESTIFICANDUM

        Jihad Al-Hakim Purdy, inmate # V-70103, a necessary and material witness in
proceedings in this case on March 6, 2019, is confined in Mule Creek State Prison, in the custody
of the Warden; in order to secure this inmate’s attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate in Court, 8th
Floor, Courtroom 27 before Magistrate Judge Deborah Barnes, United States District
Courthouse, 501 I Street, Sacramento, California on March 6, 2019, at 9:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison - Sacramento.

      4. The Clerk of Court shall send a courtesy copy by fax to the Litigation Coordinator of
Mule Creek State Prison at 209-274-5018.

               WRIT OF HABEAS CORPUS AD TESTIFICANDUM
To: The Warden, Mule Creek State Prison, P.O. Box 409099, Ione, California, 95640:

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


Dated: February 14, 2019
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE
